USCA11 Case: 21-13862       Date Filed: 07/25/2022   Page: 1 of 4




                                            [DO NOT PUBLISH]
                             In the
         United States Court of Appeals
                  For the Eleventh Circuit

                   ____________________

                          No. 21-13862
                    Non-Argument Calendar
                   ____________________

STEVEN SEAN JACKSON,
                                              Plaintiff-Appellant,
versus
TABITHA UNKNOWN,
Administrator of Medical Records, in individual
and official capacity,
JANE UNKNOWN,
Administrator of Medical Records, in individual
and official capacity,


                                           Defendants-Appellees.
USCA11 Case: 21-13862         Date Filed: 07/25/2022     Page: 2 of 4




2                       Opinion of the Court                  21-13862

                     ____________________

           Appeal from the United States District Court
                for the Middle District of Florida
            D.C. Docket No. 6:21-cv-01711-GKS-GJK
                    ____________________

Before LUCK, LAGOA, and BRASHER, Circuit Judges.
PER CURIAM:
       Steven Jackson, proceeding pro se, appeals the sua sponte
dismissal of his civil rights complaint under 42 U.S.C. § 1983 against
two jail officials for failure to state a viable claim. But he does not
challenge the grounds for that dismissal on appeal and has thus
abandoned any challenge to it. Accordingly, we affirm.
        Jackson filed his Section 1983 complaint while incarcerated
at Brevard County Jail, alleging that two jail officials refused to
comply with his request for medical records. According to Jackson,
he needed the records to adhere to a court order issued in his state
court petition for a writ of mandamus to show that jail officials
knew he had been prescribed medications that they nevertheless
withheld from him. His Section 1983 complaint alleges that the re-
fusal to produce his medical records resulted in the dismissal of his
state court action.
       The district court dismissed the complaint for failure to state
a claim. In doing so, it explained that Jackson had not indicated that
he was unable to file a motion for extension of time to comply with
USCA11 Case: 21-13862             Date Filed: 07/25/2022         Page: 3 of 4




21-13862                   Opinion of the Court                               3

the state court. Nor did he explain why he was unable to obtain the
records as part of discovery or file a motion to compel production
of the documents. And “aside from vague and conclusory allega-
tions,” Jackson did not “indicate why [the prison officials] failed to
provide the records, whether he informed [them] that there was a
deadline for filing the records, or that he followed up with [them]
as to the status of the records.” Thus, the district court dismissed
his complaint for failure to state a claim because he could not es-
tablish that his constitutional rights were violated, let alone that the
prison officials committed any such violation. See Holmes v.
Crosby, 418 F.3d 1256, 1258 (11th Cir. 2005) (“To establish a claim
under 42 U.S.C § 1983, a plaintiff must prove (1) a violation of a
constitutional right, and (2) that the alleged violation was commit-
ted by a person acting under color of state law.”).
       A district court’s sua sponte dismissal under 28 U.S.C.
§ 1915(e)(2)(B)(ii) for failure to state a viable claim is reviewed de
novo, using the same standards that govern dismissals under Fed-
eral Rule of Civil Procedure 12(b)(6). 1 Mitchell v. Farcass, 112 F.3d
1483, 1490 (11th Cir. 1997).




1 The district court denied Jackson leave to proceed in forma pauperis and
dismissed his complaint under Section 1915(e)(2)(B)(ii). Although the dismis-
sal of a prisoner’s complaint is governed by 28 U.S.C. § 1915A(b)(1), the rele-
vant language in both sections is the same. Leal v. Ga. Dep’t of Corr., 254 F.3d
1276, 1278-79 (11th Cir. 2001). Thus, both sections are subject to the same
“well-settled de novo standard for 12(b)(6) dismissals.” Id.
USCA11 Case: 21-13862         Date Filed: 07/25/2022    Page: 4 of 4




4                      Opinion of the Court                  21-13862

       A pro se complaint must be liberally construed. Alba v.
Montford, 517 F.3d 1249, 1252 (11th Cir. 2008). However, this leni-
ency does not give a court license to serve as de facto counsel for a
party or to rewrite an otherwise deficient pleading in order to sus-
tain an action. Campbell v. Air Jamaica Ltd., 760 F.3d 1165, 1168-
69 (11th Cir. 2014). And issues not briefed on appeal, even by pro
se appellants, are abandoned. Timson v. Sampson, 518 F.3d 870,
874 (11th Cir. 2008).
        Even liberally construing his brief, Jackson does not chal-
lenge, let alone address, the reasons for the district court’s dismis-
sal. Instead, he provides a cursory recitation of the arguments he
brought before the district court: that the prison officials failed to
comply with his request for his medical records and that failure re-
sulted in the dismissal of his state action. Thus, he has abandoned
any challenge to the district court’s conclusion on appeal. Timson,
518 F.3d at 874.
      Accordingly, the district court is AFFIRMED.